Per Curiam.
This case was before this court and reported in Welch v. Henry (1937), 223 Wis. 319, 271 N. W. 68, to which reference is made for a statement of facts. On the former appeal and upon this appeal the plaintiff contends that the statute in question, sec. 6, ch. 15, Laws of 1935, offends section 1 of the Fourteenth amendment to the constitution of the United States. Upon the former appeal this court considered and rejected the plaintiff’s contention that the act in question violated his rights under section 1 of the *596Fourteenth amendment to the constitution of the United States. We have reconsidered plaintiff’s contention and find nothing in the act violative of the plaintiff’s rights under said section 1 of'the Fourteenth amendment. Reference is made to the opinion in that case, and for the reasons there stated the judgment appealed from is affirmed.
Judgment affirmed.